 

Exhibit 10.3

 

FIRST AMENDMENT TO AMENDED AND RESTATED MANAGEMENT AGREEMENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED MANAGEMENT AGREEMENT is made as of
December 19, 2016 (this “First Amendment”), by and among New York REIT, Inc., a
Maryland corporation (the “Company”), New York Recovery Operating Partnership,
L.P., a Delaware limited partnership (the “Operating Partnership”) and New York
Recovery Properties, LLC, a Delaware limited liability company (the “Manager”).

 

RECITALS

 

WHEREAS, the Company, the Operating Partnership and the Manager are parties to
that certain Amended and Restated Management Agreement dated as of September 2,
2010 (the “Management Agreement”);

 

WHEREAS, the Company, the Operating Partnership and New York Recovery Advisors,
LLC, an affiliate of the Manager, are parties to that certain Seventh Amended
and Restated Advisory Agreement dated as of June 26, 2015 (as amended by that
certain Amendment No. 1 dated as of April 25, 2016 and that certain Amendment
No. 2 dated as of the date hereof, the “Advisory Agreement”); and

 

WHEREAS, pursuant to Section 7.5 of the Management Agreement, the Company, the
Operating Partnership and the Manager desire to make certain amendments to the
Management Agreement;

 

NOW, THEREFORE, in consideration of the promises made herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intended to be legally bound, agree as
follows:

 

1.Capitalized Terms. Capitalized terms used herein but not specifically defined
herein shall have the meaning ascribed to such terms in the Management
Agreement.

 

2.Term.

 

a.Section 6.1(a) of the Management Agreement is hereby amended and restated as
follows:

 

“the effective date of expiration or earlier termination of the Advisory
Agreement;”

 

b.The final paragraph of Section 6.1 of the Management Agreement is hereby
amended and restated as follows:

 



 

 

 

“Upon termination, the obligations of the parties hereto shall cease; provided,
however, that the Manager shall comply with the provisions hereof applicable in
the event of termination and shall be entitled to receive all compensation which
(i) may be due to the Manager hereunder up to the date of such termination and
(ii) would be due to the Manager (without regard to such termination) through
the expiration of, as applicable, the Initial Extension Period (as defined in
the Advisory Agreement) or the then current Additional Extension Period (as
defined in the Advisory Agreement); provided further, however, that if this
Management Agreement terminates pursuant to clauses (b)(i), (b)(ii) or (c) of
this Section 6.1, the Owner shall have other remedies as may be available at law
or in equity.”

 

3.Notice Parties. Notwithstanding Section 7.1 of the Management Agreement, all
notices, approval, consents and other communication shall be given to the
Advisor in accordance with Section 7.1 to the address set forth in this Section
3.

 

  New York Recovery Properties, LLC   405 Park Avenue   New York, New York 10022
  Attention: Chief Executive Officer       With a copy (which shall not
constitute Notice) to:       Paul, Weiss Rifkind, Wharton & Garrison LLP   1285
Avenue of the Americas   New York, New York 10019-6064   Attention: Jeffrey D.
Marell, Esq.

 

4.Effect of the Agreement. Except as modified by this First Amendment, all of
the terms of the Management Agreement are hereby ratified and confirmed and
shall remain in full force and effect. This First Amendment shall be construed
as one with the Management Agreement, and the Management Agreement shall, where
context requires, be read and construed so as to incorporate this First
Amendment.

 

5.General Provisions. Except as modified herein, the terms and provisions of
Article VII (inclusive) of the Management Agreement are hereby incorporated by
reference as if set forth herein in their entirety and shall apply mutatis
mutandis to this First Amendment.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, the undersigned have executed this First Amendment as of the
date first written above.

 

  NEW YORK REIT, INC.         By: /s/ Randolph C. Read   Name: Randolph C. Read
  Title: Chairman         NEW YORK RECOVERY OPERATING PARTNERSHIP, L.P.        
By: New York REIT, Inc., its general partner         By: /s/ Randolph C. Read  
Name: Randolph C. Read   Title: Chairman

 



  NEW YORK RECOVERY PROPERTIES, LLC       By: New York Recovery Special Limited
Partnership, LLC, its sole member         By: American Realty Capital III, LLC,
its sole member         By: AR Global Investments, LLC, its managing member    
    By: /s/ Edward M. Weil, Jr.   Name: Edward M Weil, Jr.   Title: Chief
Executive Officer



 

 

